Jose A. Klein, OSB No. 083845
jose@kleinmunsinger.com
Damien T. Munsinger, OSB No. 124022
damien@kleinmunsinger.com
Klein Munsinger LLC
600 NW Naito Parkway, Suite G
Portland, Oregon 97209
Telephone: (503) 568-1078

Attorneys for Defendants

                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


MCKENNA DARREN, an individual;                              Case No.: 3:17-cv-455-SI
                          Plaintiff,
                                                            ORDER GRANTING SETTLEMENT
        V.                                                  APPROVAL AND DISMISSAL WITH
                                                            PREJUDICE
CRAWFORD WALTER CHRISTOPHER
and CRAWFORD CAROLYN JENNIFER,
dba QUICK MART;

                                  Defendants.


       This matter, having come on regularly before the Court on the Parties' Stipulation For

Order Granting Settlement Approval And Dismissal With Prejudice, and the Court having

reviewed the settlement agreement (provided to the Court as a judge's copy only for in camera

review and not filed by the parties with the Court Clerk or to be filed by the parties or by the

Court with this Stipulation and Order), and the Court being duly advised and having examined

the records and files herein; now therefore,



   Page 1 - ORDER GRANTING SETTLEMENT APPROVAL AND DISMISSAL WITH
   PREJUDICE
                                          KLEIN MUNSINGER LLC
                                       600 NW NAITO PARKWAY, SUITE G
                                             PORTLAND, OR 97209
                                             PHONE (503) 568-1078
       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Parties' Stipulation

For Order Granting Settlement Approval And Dismissal With Prejudice be GRANTED in full,

the settlement agreement be and is, hereby, approved as fair and reasonable, the settlement

agreement will not be filed with the Clerk of the Court, and this matter and all claims are

dismissed with prejudice in their entirety with no award of costs, expenses, or attorneys' fees to

any party.

       It is so ordered.




       DATED this     1,p tv   day of     kt,,_.7              ,2019.




Presented by:

KlEIN MUNSINGER LLC.



By:s/Jose A. Klein
Jose A. Klein, OSB 083845
jose@kleinmunsinger.com
Of Attorneys for Defendants Walter Christopher Crawford and
Carolynn Jennifer Crawford




   Page 2 - ORDER GRANTING SETTLEMENT APPROVAL AND DISMISSAL WITH
   PREJUDICE
                                          KLEIN MUNSINGER LLC
                                        600 NW NAITO PARKWAY, SUITE G
                                              PORTLAND, OR 97209
                                              PHONE (503) 568-1078
       Approved as to Form and for Entry;
       Notice of Presentation Waived:


LAW OFFICE OF SCOTT T. CLIFF
By:s/Scott T, Cliff
Scott T. Cliff, OSB No.871918
scott(aiscottcliff.com
      -
Of Attorneys for Plaintiff
Darren McKenna




   Page 3 - ORDER GRANTING SETTLEMENT APPROVAL AND DISMISSAL WITH
   PREWDICE
                                     KLEIN MUNSINGER LLC
                                   600 NW NAITO PARKWAY, SUITE G
                                         PORTLAND, OR 97209
                                         PHONE (503) 568-1078
